  Case 17-37615       Doc 48    Filed 06/11/20 Entered 06/11/20 15:50:23            Desc Main
                                  Document     Page 1 of 3



                      UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
IN RE:
                                                    Case No.: 17-37615
           Danyel M Johnson
                                                    Chapter: 13

                                       Debtor(s)    Judge Timothy A. Barnes



M&T BANK’S NOTICE OF DEBTOR’S REQUEST FOR FORBEARANCE DUE TO THE
                        COVID-19 PANDEMIC


       NOW COMES Creditor M&T Bank ("Creditor"), by and through undersigned counsel,

and hereby submits Notice of the Court of the Debtor’s request for mortgage payment

forbearance based upon a material financials hardship caused by the COVID-19 pandemic.

       The Debtor recently contacted Creditor requesting a forbearance period of 6 months and

has elected to not tender mortgage payments to Creditor that would come due on the mortgage

starting 05/01/2020 through 10/01/2020. Creditor holds a secured interest in real property

commonly known as 12 W. 144Th Street, Riverdale, IL 60827 as evidenced by claim number 2-

1 on the Court’s claim register. Creditor, at this time, does not waive any rights to collect the

payments that come due during the forbearance period. If the Debtor desires to modify the length

of the forbearance period or make arrangements to care for the forbearance period arrears,

Creditor asks that the Debtor or Counsel for the Debtor make those requests through undersigned

counsel.

       Per the request, Debtor will resume Mortgage payments beginning 11/01/2020 and will

be required to cure the delinquency created by the forbearance period (hereinafter “forbearance

arrears”). Creditor has retained undersigned counsel to seek an agreement with Debtor regarding

the cure of the forbearance arrears and submit that agreement to the Court for approval. If Debtor
  Case 17-37615             Doc 48         Filed 06/11/20 Entered 06/11/20 15:50:23        Desc Main
                                             Document     Page 2 of 3



fails to make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to

seek relief from the automatic stay upon expiration of the forbearance period.



                                                              Respectfully Submitted,
                                                              Codilis & Associates, P.C.


                                                              By: /s/ Karl Meyer

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Karl V. Meyer ARDC#6220397
                                                              Grant W. Simmons ARDC#6330446
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              14-18-00402


NOTE: This law firm is a debt collector.
  Case 17-37615             Doc 48         Filed 06/11/20 Entered 06/11/20 15:50:23      Desc Main
                                             Document     Page 3 of 3



                                           CERTIFICATE OF SERVICE


        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice of
Debtor’s Request for Forbearance upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on June 11, 2020 and as to the debtor by causing same to be mailed
in a properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL
60527 before the hour of 5:00 PM on June 11, 2020.
  Marilyn O Marshall, Chapter 13 Trustee, 224 South Michigan Ste 800, Chicago, IL 60604 by electronic
  notice through ECF
  Danyel M Johnson, Debtor(s), 12 W 144th St., Riverdale, IL 60827
  David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
  through ECF




                                                                 /s/ Karl Meyer
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-18-00402


NOTE: This law firm is a debt collector.
